Fourth Court of Appeals
                                   San Antonio, Texas
                                        November 21, 2019

                                       No. 04-18-00833-CV

                 IN THE INTEREST OF M.A.G. AND Z.A.G., CHILDREN


                   From the County Court at Law No 2, Webb County, Texas
                             Trial Court No. 2017FLI001815 C3
                           Honorable Sid L. Harle, Judge Presiding


                                          ORDER
        Appellant’s brief was filed on October 3, 2019. Therefore, the Texas Attorney General’s
appellee’s brief was due to be filed on November 4, 2019. As of this date, neither the appellee’s
brief nor a motion for extension of time has been filed. It is therefore ORDERED that appellee
show cause in writing within ten (10) days from the date of this order why this appeal should not
be set at issue. If appellee fails to respond, this appeal will be set at issue without an appellee’s
brief.




                                                      _________________________________
                                                      Liza A. Rodriguez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 21st day of November, 2019.



                                                      ___________________________________
                                                      Michael A. Cruz,
                                                      Clerk of Court